Citation Nr: 1644917	
Decision Date: 11/30/16    Archive Date: 12/09/16

DOCKET NO.  14-24 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether the appellant's deceased spouse is a veteran for purposes of establishing basic entitlement to VA benefits, including dependency and indemnity compensation, VA burial benefits, and one-time payment from the Filipino Veterans Equity Compensation Fund (FVEC).


ATTORNEY FOR THE BOARD

C. Bosely, Counsel





INTRODUCTION

The appellant is seeking entitlement to VA death benefits as the surviving spouse of her husband who died in September 2012.  The appellant has asserted that her husband had qualifying service from October 1943 to April 1946. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2013 and June 2013 decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  

In her VA Form 9, the Appellant requested the opportunity to testify at a hearing held before a Veterans Law Judge of the Board.  A hearing was initially scheduled for July 2016 and then rescheduled for October 2016.  In August 2016, the appellant withdrew her request for a hearing, and has not subsequently renewed the request.  Thus, the Board finds that the request to testify at a hearing has been withdrawn.  See 38 C.F.R. §§ 20.700, 20.702(e), 20.704(e).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).


FINDINGS OF FACT

The U.S. Department of the Army has been unable to verify that the appellant's deceased husband had qualifying service in the service of the U.S. Armed Forces.



CONCLUSION OF LAW

The criteria for establishing that the appellant's deceased husband was a "veteran" have not been met, and, thus, she is not eligible for VA benefits based on his service.  38 U.S.C.A. §§ 101, 107; 38 C.F.R. §§ 3.1, 3.40, 3.41, 3.203. 


REASONS AND BASES FOR FINDING AND CONCLUSION

In this case, the appellant maintains that her husband had qualifying service in the Philippines military during World War II. 

A.  Applicable Law

Generally, in order to qualify for VA benefits, a claimant or the party upon whose service the claimant predicates the claim must be a "veteran."  Tagupa v. McDonald, 27 Vet. App. 95, 98 (2014) (citing Donnellan v. Shinseki, 24 Vet. App. 167, 170-71 (2010) (internal quotations omitted).  A "veteran" is "a person who served in the active military, naval, or air service," and was discharged under conditions other than dishonorable.  38 U.S.C. § 101(2); 38 C.F.R. § 3.1(d).

In July 1941, President Roosevelt placed the military forces of the Philippines in the service of the U.S. Armed Forces of the Far East, and members of the Philippine forces who fought against the Japanese or who fought as guerrillas during the Japanese occupation may be eligible for certain veteran's benefits from the United States.  See id. (citing Capellan v. Peake, 539 F.3d 1373, 1375 (Fed.Cir.2008); 38 C.F.R. §§ 3.40 (allowing dependency and compensation and burial benefits for Philippine guerrilla service), 3.203 (detailing the general evidentiary requirements for proving veteran status).

The evidentiary requirements for proving service are set forth in 38 C.F.R. § 3.203, which provide in pertinent part:

(a) Evidence submitted by a claimant.  For the purpose of establishing entitlement to ... dependency and indemnity compensation or burial benefits the Department of Veterans Affairs may accept evidence of service submitted by a claimant (or sent directly to the Department of Veterans Affairs by the service department), such as a DD Form 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate service department if the evidence meets the following conditions:

(1) The evidence is a document issued by the service department.  A copy of an original document is acceptable if the copy was issued by the service department or if the copy was issued by a public custodian of records who certifies that it is a true and exact copy of the document in the custodian's custody or, if the copy was submitted by an accredited agent, attorney or service organization representative who has successfully completed VA-prescribed training on military records, and who certifies that it is a true and exact copy of either an original document or of a copy issued by the service department or a public custodian of records; and

(2) The document contains needed information as to length, time and character of service; and

(3) In the opinion of the Department of Veterans Affairs the document is genuine and the information contained in it is accurate.

(c) Verification from the service department.  When the claimant does not submit evidence of service or the evidence submitted does not meet the requirements of paragraph (a) of this section (and paragraph (b) of this section in pension claims), the Department of Veterans Affairs shall request verification of service from the service department.

38 C.F.R. § 3.203; Tagupa, 27 Vet. App. at 99.  

Section 3.203(a) uses the term "may" and thus gives VA discretion to determine whether the evidence submitted to establish service is itself sufficient, without additional service department verification.  Id.  The word "shall" in section 3.203(c) requires that VA request service verification from the service department when either the claimant submits no evidence of service or VA determines that the evidence submitted does not satisfy the requirements of subsection (a).  Id. at 100.  Therefore, VA is prohibited from finding that a person served in the U.S. Armed Forces based on anything other than a document issued by a service department or verification by a service department.  Id.  

B.  Discussion

In this case, the appeal must be denied as it is not established that the appellant's husband had recognized service. 

An April 1945 Honorable Discharge certificate issued by the Philippines government shows that the Appellant's husband was a corporal in Squadron 267, USAFFE-Luzon Guerilla Army Forces.  During his lifetime, he submitted further military records from the General Headquarters of the Armed Forces of the Philippines, Republic of the Philippines Department of National Defense, Philippine Veterans Affairs Office, and other agencies of the Republic of the Philippines, plus affidavits from several individuals with whom he served, testifying to such service.  In a February 2012 letter, the appellant's husband explained that he did not have an AGO Form 23 because his unit was not able to reach the processing team to obtain one.  

During the course of the appeal, the National Personnel Records Center (NPRC) determined that the appellant's husband did not have verified service.

In September 2015, the Department of the Army considered all of this evidence.  It explained that after reviewing all the information provided, the claim folder for the appellant's husband did not contain an AGO Form 23.  According to the Army, without an AGO Form 23 and a corresponding unit roster, it was not able to verify his service.  Furthermore, under the guidance established by the Department of the Army for the post-War recognition program, the Department of Army was not able to accept the Certifications from General Headquarters, Philippines Veterans Affairs Office, as verification of service.

The Board must find that this response from the Department of the Army is determinative.  It considered all of the relevant information, including the information submitted by the appellant and her husband.  See 27 Vet. App. at 103.  

In light of the foregoing, there is no basis to find that the appellant's husband had recognized service for purposes of establishing basic eligibility for VA death benefits.  Where the law, rather than the facts, is dispositive, the benefit of the doubt provisions as set forth in 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102 are not for application.  In light of the foregoing, this appeal is denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

The appeal to establish veteran status for the appellant's deceased husband, and her basic entitlement to VA benefits, is denied. 


____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


